EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into by and between
Michael Chasen (“you”) and Blackboard Inc. (“Blackboard”).

WHEREAS, Blackboard desires to continue to employ you on the terms and
conditions hereinafter set forth and you desire to accept such continuation of
employment;

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the parties agree as follows:

1. Responsibilities. Blackboard agrees to continue to employ you as President
and Chief Executive Officer. You shall devote your entire business time,
attention, skill and energy exclusively to the business of Blackboard and
perform the responsibilities assigned to you in accordance with the standards
and policies that Blackboard may from time to time establish. You may engage in
appropriate civic or charitable activities and devote a reasonable amount of
time to private investments or boards or other activities provided that such
activities do not interfere or conflict with your responsibilities and are not
or are not likely to be contrary to Blackboard’s interests. You and Blackboard
agree that your position is essential to Blackboard’s success and that the
highest level of performance is required from you.

2. Term of Employment. Blackboard agrees to employ you, and you agree to remain
in employment with Blackboard, until June 30, 2013 (the “Term”), unless your
employment terminates earlier pursuant to Section 5 below. Upon expiration of
the Agreement, the Agreement will extend automatically until it is terminated
pursuant to Section 5.

3. Compensation.

(a) Base Compensation. Your annual base compensation shall be US$550,000 (“Base
Compensation”), less applicable taxes and withholdings, payable in accordance
with Blackboard’s regular payroll practices from time to time in effect. The
Compensation Committee of the Board of Directors (the “Committee”) may review
and adjust your Base Compensation periodically.

(b) Bonus Compensation. To be eligible to receive an annual bonus for any fiscal
year, you must meet financial performance targets set by the Board and be
employed through the payment date of the bonus. Your target bonus shall be 100%
of your Base Compensation. The actual amount of the bonus, if any, will be
determined by the Compensation Committee in its sole discretion (the “Bonus”).
If a Bonus is awarded, it will be paid no later than March 15 of the year
following that for which the Bonus is being awarded. You will receive your Bonus
for fiscal year 2009, if any, by March 15, 2010. The Committee may review and
adjust your Bonus Compensation periodically

(c) Restricted Stock Unit Award. You will be granted an award of 120,000
restricted stock units (“RSUs”). The RSUs will vest on June 30, 2013 or, if it
would occur prior to then, upon a Change in Control Event (as defined in the
Blackboard Amended and Restated 2004 Stock Incentive Plan (the “2004 Plan”));
provided, however, that the shares of common stock underlying the RSUs shall not
be delivered to you until the earlier of (i) the date of your “separation from
service” (as defined below) and (ii) a “Section 409A Change in Control Event”
(as defined below); and, provided, further, however, that in the event that you
are terminated for Cause, the RSUs (whether vested or unvested) will be
immediately and automatically forfeited. If you are terminated without Cause,
resign for Good Reason, die, or incur a Disability, in each case prior to
June 30, 2013, such portion of the award shall vest as determined by the sum of
the digits method using the number of whole calendar months elapsed after
June 2009 (e.g., if terminated after 12 months, then 78/1176 of the award shall
vest). At your written election received by the Company no later than 30 days
following the date that the Board of Directors approves the grant of the RSUs to
you, you may choose to receive up to one half (1/2) of your vested shares on
December 31, 2015. For purposes of this Agreement, a “Section 409A Change in
Control Event” shall be an event or occurrence that constitutes both (i) a
Change in Control Event as defined in the 2004 Plan and (ii) a “change in
control event” as defined in Treasury Regulation Section 1.409A-3(i)(5)(i). The
RSUs shall be subject to the terms and conditions of Section 6(b) hereof. In the
event of any conflict between this Section 3(c) and the written agreement
granting the RSUs, such latter agreement shall govern.

(d) Long-Term Cash Incentive. Your long-term cash incentive awards relating to
fiscal year 2010 and later are canceled but the long-term cash incentive awards
relating to fiscal year 2009 will be paid in 2010 according to its terms. No
further payments will be made under such awards after this year including awards
made in prior years.

(e) Business Expenses. During the Term, Blackboard shall pay or reimburse you
for all ordinary and reasonable business-related expenses you incur in the
performance of your duties under this Agreement. Blackboard will reimburse you
for all such expenses upon the presentation by you of an itemized account of
such expenditures, together with supporting receipts and other appropriate
documentation.

4. Employee Benefits.

(a) In General. During the Term, you shall be eligible for all employee benefits
that Blackboard may provide to employees who are officers of Blackboard, which
may include, but are not limited to benefits such as health insurance plans, a
stock option plan, paid holidays and 401(k), subject in each case to the
generally applicable terms and conditions of any such plan or program in
question and to the determinations of any person or committee administering any
such plan or program. Blackboard reserves the right to modify or terminate any
such benefit at any time.

(b) Vacation. You shall be eligible to take paid vacation during each calendar
year in accordance with Blackboard’s Employment Manual.

5. Termination of Employment. Upon the effective date of termination of your
employment with Blackboard (the “Termination Date”), you will not be eligible
for further compensation, benefits or perquisites under Sections 3 and 4 of this
Agreement, other than those that have already accrued or vested as of the
Termination Date. Termination of your employment may occur under any of the
following circumstances:

(a) Termination of Employment by Blackboard. Blackboard has the right to
terminate your employment at any time with or without Cause. For all purposes
under this Agreement, (“Cause”) shall mean:

(i) nonfeasance or your material breach of this Agreement, provided that
Blackboard first provides you with written notice of such failure and you fail
to cure it within thirty (30) days of such notice;

(ii) an act or omission by you that constitutes gross misconduct, moral
turpitude or fraud;



  (iii)   a conviction for, or a plea of “guilty” or “no contest” to, a felony;
or,

(iv) a material breach of any legally recognized duty owed to Blackboard (e.g.,
your duty of loyalty and confidentiality).

(b) Resignation by You. You have the right to resign your employment with
Blackboard at any time, with or without Good Reason, provided that you may
resign with Good Reason only if (i) you provide notice of such reason for
resignation to Blackboard within 90 days of the initial existence of the
condition giving rise to the Good Reason and stating that such reason will be
grounds for resignation with Good Reason, and (ii) if Blackboard fails to cure
such reason within thirty (30) days following receipt of such notice.
Furthermore, any such resignation shall occur within one (1) year of the
occurrence of a Good Reason event.

(i) For purposes of this Agreement, “Good Reason” shall mean (A) a material
failure by Blackboard to perform its obligations under this Agreement; (B) your
material relocation outside of your current residential area without your
consent; or (C) a material diminution of your compensation, duties, or
responsibilities at any time or for any reason other than for Cause during the
Term of this Agreement;

(ii) During the Term, you agree to provide Blackboard ninety (90) days’ prior
written notice of your resignation, with or without Good Reason. Blackboard may
in its sole discretion place you on paid administrative leave as of any date
prior to the end of such ninety (90) day notice period and request that you no
longer be present on Blackboard premises. During any period of paid
administrative leave, you will not be authorized to act as a representative, or
make any statements on behalf of, Blackboard; or

(c) Death or Disability. Your employment shall be deemed to have been terminated
by you upon your (i) death or (ii) inability to perform your duties under this
Agreement, even with reasonable accommodation, for more than twenty-six
(26) weeks, whether or not consecutive, in any twelve-month period
(“Disability”). Termination will be effective upon the occurrence of such event.

6. Severance Benefits.

(a) Severance. If during the Term of this Agreement, Blackboard terminates your
employment without Cause (as defined in Section 5(a)) or you resign for Good
Reason (as defined in Section 5(b)) and comply with the obligations set forth
herein, then Blackboard will pay you $999,999 (“Severance Payment”) within
30 days following the effective date of termination and on each of the next two
succeeding anniversaries of the date of your termination. Each Severance Payment
shall be less applicable taxes and withholdings. To receive the Severance
Payments you must sign a release of any and all claims in the form provided by
Blackboard (the “Release”), and any applicable revocation period within respect
to such release must expire within 30 days following your date of termination.
Notwithstanding the foregoing, in the event that your termination occurs within
the two year period following a Section 409A Change in Control Event, the
aggregate amount of the three installments of the Severance Payments shall be
made to you in a lump sum within 30 days following your termination of
employment, provided that the Release is executed and any applicable revocation
period with respect thereto has expired as of such date.

(b) Section 409A. Subject to this Section 6(b), any payments or benefits under
Section 6 shall begin only upon the date of your “separation from service” as
defined below which occurs on or after the date of termination under Section 5.
The following rules shall apply with respect to distribution of the payments and
benefits, if any, to be provided to you under this Section 6:

(i) It is intended that each installment of the payments and benefits provided
under Section 6 shall be treated as a separate “payment” for purposes of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and the
guidance issued thereunder (“Section 409A”). Neither Blackboard nor you shall
have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by
Section 409A;

(ii) If, as of the date of your “separation from service” from Blackboard, you
are not a “specified employee” (each within the meaning of Section 409A), then
each installment of the payments and benefits shall be made on the dates and
terms set forth in Section 6; and

(iii) If, as of the date of your “separation from service” from Blackboard, you
are a “specified employee” (each, for purposes of this Agreement, within the
meaning of Section 409A), then:

(A) Each installment of the payments and benefits due under Section 6 that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the separation from service occurs, be paid within the
short-term deferral period (as defined under Section 409A) shall be treated as a
short-term deferral within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A; and

(B) Each installment of the payments and benefits due under Section 6 that is
not described within Section 6(b)(iii)(A) and that would, absent this
subsection, be paid within the six-month period following your “separation from
service” from Blackboard shall not be paid until the date that is six months and
one day after such separation from service (or, if earlier, your death), with
any such installments that are required to be delayed being accumulated during
the six-month period and paid in a lump sum on the date that is six months and
one day following your separation from service and any subsequent installments,
if any, being paid in accordance with the dates and terms set forth herein;
provided, however, that the preceding provisions of this sentence shall not
apply to any installment of payments and benefits if and to the maximum extent
that that such installment is deemed to be paid under a separation pay plan that
does not provide for a deferral of compensation by reason of the application of
Treasury Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an
involuntary separation from service) or Treasury Regulation 1.409A-1(b)(9)(iv)
(relating to reimbursements and certain other separation payments). Any
installments that qualify for the exception under Treasury Regulation Section
1.409A-1(b)(9)(iii) must be paid no later than the last day of the second
taxable year following the taxable year in which the separation from service
occurs.

(iv) The determination of whether and when a separation from service has
occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, Treasury Regulation Section 1.409A-1(h).

(v) All reimbursements and in-kind benefits provided under the Agreement shall
be made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A.

(c) 280G Gross Up. In the event that it is determined that any payment, award,
benefit or distribution made hereunder or otherwise by the Company (or its
successor) to or for your benefit (collectively, “Payments”) would be subject to
Section 280G of the Code and the excise tax under Section 4999 of the Code (in
each case, including any corresponding provisions of state or local law) as a
result of such Payments being contingent upon a change in control (collectively,
the “Excise Tax”), then Blackboard will pay to you an amount (the “280G
Payment”) that is equal to the sum of (i) the excess, if any, of (A) your actual
Excise Tax over (B) the Excise Tax that you would have owed had the RSUs vested
ratably on a monthly basis between the date of grant of the RSUs and June 30,
2013 (such amount, the “Excise Tax Amount”) and (ii) any federal and state
income, employment, Excise Taxes or other taxes payable by you as a result of
receiving the Excise Tax Amount; provided, however, that in no event shall
Blackboard be obligated to make a 280G Payment under this provision in excess of
one (1) million dollars. The 280G Payment shall be made to you as soon as
practicable following the determination that such payment is due to you,
provided that in no event will the 280G Payment be made to you later than the
end of your taxable year following the year in which the Excise Tax is due to
the taxing authorities. You and Blackboard shall cooperate in good faith on the
determination of whether a 280G Payment is due.

7. Return of Property. Upon termination of your employment with Blackboard for
any reason, you agree to immediately return to Blackboard all equipment, credit
cards and other property belonging to Blackboard. This includes all documents
and other information prepared by you or on your behalf or provided to you in
connection with performing your duties for Blackboard, regardless of the form in
which such documents or information are maintained or stored, including
computer, typed, written, imaged, audio, video, micro-fiche, electronic or any
other means of recording or storing documents or other information. You hereby
warrant that you will not retain in any form any such document or other
information or copies thereof, except as provided in the following sentence. You
may retain a copy of any documents describing any rights or obligations you may
have after the Termination Date under any employee benefit plan or other
agreements. If Blackboard contends that you have improperly retained any
property, it will notify you in writing within ten (10) days of such and afford
you five (5) days to provide a substantive written response thereto.

8. Confidentiality, Intellectual Property.

(a) Confidential Information. You shall not disclose or use at any time, either
during your employment or after your Termination Date, any confidential
information, including, but not limited to, the terms of this Agreement,
existing and prospective investments, trade secrets or proprietary information,
strategic sourcing information or analysis, financing information and sources,
patents, patent applications, developmental or experimental work, formulas, test
data, prototypes, models, know how and product specifications, financial
information, financial projections and pro forma financial information, sales
and marketing strategies, plans and programs and product development
information, employees’ and consultants’ benefits, perquisites, salaries, stock
options, compensation, formulas or bonuses, and their non-business addresses and
telephone numbers, organizational structure and reporting relationships,
business plans, names, addresses, phone numbers of customers, contracts,
including contracts with clients, suppliers, independent contractors or
employees, business plans and forecasts, and existing and prospective projects
or business opportunities (“Confidential Information”) of Blackboard, whether
patentable or not, which you learn as a result of your employment with
Blackboard, whether or not you developed such information. “Confidential
Information” shall not include, without limitation, information that is or later
becomes publicly available in a manner wholly unrelated to any breach of this
Agreement by you as of the date it enters the public domain. If you are
uncertain whether something is Confidential Information you should treat it as
Confidential Information until you receive clarification from Blackboard that it
is not Confidential Information. Confidential Information shall remain at all
times the property of Blackboard. You may use or disclose Confidential
Information only as authorized and necessary in performing your responsibilities
under this Agreement during your employment with Blackboard; with the General
Counsel’s prior written consent; in a legal proceeding between you and
Blackboard to establish the rights of either party under this Agreement,
provided that you stipulate to a protective order to prevent any unnecessary use
or disclosure; or subject to a compulsory legal process that requires disclosure
of such information, provided that you have complied with the following
procedures to ensure that Blackboard has an adequate opportunity to protect its
legal interests in preventing disclosure. Upon receipt of a subpoena that could
possibly require disclosure of Confidential Information, you shall provide a
copy of the compulsory process and complete information regarding the
circumstances under which you received it to Blackboard by hand delivery within
twenty-four (24) hours. You will not make any disclosure until the latest
possible date for making such disclosure in accordance with the compulsory
process (“Latest Possible Date”). If Blackboard seeks to prevent disclosure in
accordance with the applicable legal procedures, and provides you with notice
before the Latest Possible Date that it has initiated such procedures, you will
not make disclosures of any Confidential Information that is the subject of such
procedures, until such objections are withdrawn or ruled on. You hereby
acknowledge that any breach of this Section 8(a) would cause Blackboard
irreparable harm.

(b) Outside Activities. You shall submit to Blackboard’s General Counsel, within
a reasonable time prior to dissemination, the text of any speech, professional
paper, article or similar communication created by you which relates to
Blackboard’s present or future business or research and development endeavors.
The General Counsel then will notify you if the dissemination of the
communication is permitted under the terms of this Agreement.

(c) Ownership of Confidential Information; Return of Materials. All Confidential
Information, including without limitation that which is produced by or for
Blackboard by you or anyone else, all materials embodying Confidential
Information, and all copies thereof, will remain the property of Blackboard or
of the third party who has furnished it to Blackboard. On your Termination Date,
or at the written request of Blackboard at any time, you will immediately
deliver to Blackboard all materials, and copies thereof, which are in your
possession or control and which contain or are related in any way to any
Confidential Information. This includes all documents and other information
prepared by you or on your behalf or provided to you in connection with your
duties while employed by Blackboard, regardless of the form in which such
document or information are maintained or stored, including computer, typed,
written, imaged, audio, video, micro-fiche, electronic or any other means of
recording or storing documents or other information. You hereby warrant that you
will not retain in any form any such document or other information or copies
thereof. You may retain a copy of this Agreement and any other document or
information describing any rights you may have after the termination of your
employment.

(d) Intellectual Property.

(i) For purposes of this Agreement the following terms will be defined as
indicated:

(A) “Inventions” shall mean inventions, ideas, formula, developments, designs,
systems, software, discoveries, and improvements to existing technology, whether
or not patentable.

(B) “Improvements” shall mean all inventions, developments, modifications,
changes, whether or not patentable, made to any Inventions and/or Confidential
Information.

(C) “Copyrighted Work” shall mean any work of authorship eligible for copyright
protection under the federal and state laws of the United States and foreign
countries.

(D) “Copyrights” shall mean any and all rights granted in Copyrighted Works
under the laws of the United States and foreign countries.

(ii) Exclusions. An Invention, Copyright or Copyrighted Work will not be subject
to this Agreement when all the following criteria are met: (A) no equipment,
supplies, facilities, or Confidential Information of Blackboard was used in
developing the Invention or Copyrighted Work or in applying for or obtaining a
patent or Copyright; (B) the Invention or Copyrighted Work was developed
entirely on your own time; (C) the Invention or Copyrighted Work does not relate
directly to the business of Blackboard or to Blackboard’s actual or demonstrably
anticipated research or development; and (D) the Invention, Copyright or
Copyrighted Work does not result from any work performed by you for Blackboard
or at the request of Blackboard.

(iii) Ownership and Assignment of Rights.

(A) All Inventions, Improvements, or Confidential Information that you have or
will conceive or develop, either alone or with others, shall be the exclusive
property of Blackboard. You hereby assign, and agree to assign, to Blackboard
your entire right, title, and interest in and to (I) any and all such
Improvements and Inventions, (II) any and all applications for patent, domestic
and foreign that may be filed on said Improvements and Inventions, and (III) any
and all patents that may issue or be granted on such applications, except those
excluded under Section 8(d)(ii) of this Agreement. Both during and after your
Termination Date you will on request immediately sign and deliver to Blackboard
without further consideration any and all documents necessary to perfect the
assignments granted in this Section.

(B) You understand and agree that all Copyrighted Works conceived, developed,
created or contributed to by you shall be considered works made for hire under
the copyright laws of the United States and shall be the exclusive property of
Blackboard. Blackboard shall be considered the author of such Copyrighted Works.
You further understand and agree that in the event any Copyrighted Work created
by you within the scope of, or in connection with, your work with Blackboard, or
at the request of Blackboard, fails to meet the legal requirements of a work
made for hire owned by Blackboard, then this Agreement shall operate to assign
to Blackboard all of your rights, title, and interest, including copyrights, in,
to and under such Copyrighted Works. Blackboard shall have sole and absolute
discretion to register, enforce, and/or assign Copyrights for such Copyrighted
Works.

(iv) Assistance and Designation of Agent.

(A) Both during and after your Termination Date, you will on request immediately
sign and deliver to Blackboard without further consideration, all instruments in
writing requiring your signature and deemed by Blackboard to be necessary or
advisable in, or in connection with, filing or prosecuting of any application
for any patent covering Improvements, Inventions or any divisional, continuing,
renewal or reissue application or reexamination request based upon any
application for patent. In the event that Blackboard is unable for any reason
whatsoever to secure your signature to any lawful and necessary documents
required to apply for or execute any patent application with respect to such
idea, process, development, design, system, program, discovery, invention,
improvement or writing (including renewals, extensions, continuations, divisions
or continuations in pat thereof), you hereby irrevocably designate and appoint
Blackboard and its officers and agents, as your agents and attorneys-in-fact to
act for and on your behalf and instead of you, to execute and file any such
application and to do all other lawfully permitted acts to further the
prosecution and issuance of patents thereon with the same legal force and effect
as if executed by you.

(B) You will aid Blackboard promptly on request, and without further
consideration, in any matter pertaining to or relating to the protection of any
of the Improvements, Inventions, applications for patents covering Inventions or
Improvements, and/or Copyrighted Works. If such request is made after your
employment has ended, Blackboard will reimburse you for any expenses incurred
and compensate for any services rendered in complying with such request at the
same rate at which you were compensated during the final month of your
employment.

9. Non-Solicitation/Non-Competition.

During your employment and for three (3) years following your Termination Date
(the “Restricted Period”) you will not, except with prior written approval of
the then Chief Executive Officer, directly or indirectly, individually or as
part of or on behalf of any other person, company, employer or other entity:
(a) hire or attempt to solicit for hire, or encourage to end their relationship
with Blackboard, any persons who have been employed by Blackboard at any time
within the previous six (6) months (a “Covered Employee”); (b) sell or otherwise
provide, or solicit for the purposes of selling or otherwise providing, services
or products that are similar or related to those sold by Blackboard as of the
Termination Date to any person or entity that has within the twelve (12) months
preceding the Termination Date purchased any such services or products from
Blackboard and with whom you had direct contact on behalf of Blackboard during
that time; or (c) own, manage, operate, control, be employed by, participate in,
work in, advise, consult or contract with, or support in any manner any business
that is similar to the type of business conducted by Blackboard as of the
Termination Date within the geographical area in which, as of the Termination
Date, Blackboard is actively marketing or has made a significant investment in
time and money to prepare to market its products or services within the six
(6) month period after the Termination Date. You agree that these provisions are
necessary to protect Blackboard’s legitimate business interests. You warrant
that the provisions will not unreasonably interfere in your ability to earn a
living or to pursue your occupation after the Termination Date. You agree to
notify any person or entity to which you provide services during the Restricted
Period of your obligations under this Section 9.

10. Non-Disparagement. You agree to refrain from making any derogatory or
defamatory remarks or comments that may disparage Blackboard, or any director,
officer, employee or agent of Blackboard during your employment or after your
Termination Date.

11. Other Obligations. You warrant that you are not subject to any other
obligations that would conflict with or inhibit your ability to perform your
duties under this Agreement. You represent that you have disclosed to Blackboard
the existence and contents of all covenants not to compete that you have entered
into with any other entity. You further warrant that you have not and will not
bring to Blackboard or use in the performance of your responsibilities at
Blackboard any equipment, supplies, facility or trade secret information (that
is not generally available to the public) of any current or former employer or
organization other than Blackboard to which you provided services, unless you
have obtained written authorization for their possession and use.

12. Miscellaneous Provisions.

(a) Notices. Unless otherwise provided herein, any notice or other communication
required to be given under the terms of this Agreement must be in writing and
must be personally delivered (i.e., left with an individual 18 years of age or
older) or sent by overnight delivery. Documents sent by overnight delivery will
be presumed received on the next business day following the day sent.

         
If notice is to be sent to Blackboard, it will be sent to:
  If notice is to be
General Counsel
  sent to you, it
Blackboard Inc.
  will be sent to the
650 Massachusetts Ave., NW, 6th Floor
  address that
Washington DC 20001-3796
  Blackboard has on
With a copy to:
  file for you at the
Douglas B. Mishkin, Esq.
  time the notice is
Patton Boggs, LLP
  to be sent.
2550 M Street, NW Washington, DC 20037
       
 
       

(b) Dispute Resolution. You and Blackboard agree that any dispute between you
and Blackboard will be finally resolved by binding arbitration in the District
of Columbia in accordance with the Federal Arbitration Act (“FAA”). You and
Blackboard agree to follow the Dispute Resolution Procedures set forth in
Attachment A to this Agreement.

(c) Nature of Agreement. This Agreement and the attachment hereto constitute the
entire agreement between you and Blackboard and supercede all prior agreements
and understandings between you and Blackboard relating to the matters covered by
this Agreement, except for the existing stock option agreements between you and
Blackboard, which remain in full force and effect. Any long-term equity
incentives between Blackboard and you shall be contained in a separate
agreement. In making this Agreement, the parties warrant that they did not rely
on any representations or statements other than those contained in this
Agreement. No modification of or amendment to this Agreement will be effective
unless in writing and signed by Blackboard’s General Counsel. A delay or failure
by Blackboard to exercise any right that is the subject of this Agreement will
not be construed as a waiver of that right. A waiver of a breach on any one
occasion will not be construed as a waiver of any other breach. Regardless of
the choice of law provisions of the District of Columbia or any other
jurisdiction, the parties agree that this Agreement shall be otherwise
interpreted, enforced and governed by the laws of the District of Columbia. This
Agreement will continue in effect until all obligations under it are fulfilled.
If any part of this Agreement is held by a court of competent jurisdiction to be
void or unenforceable, the remaining provisions shall continue with full force
and effect. This Agreement is not assignable by you. This Agreement is binding
on you with respect to Blackboard, its successors or assigns. This Agreement may
be executed in any number of counterparts each of which shall be an original,
but all of which together shall constitute one instrument. The headings in this
Agreement are for convenience only and shall not effect the interpretation of
this Agreement. You further certify that you fully understand the terms of this
Agreement and have entered into it knowingly and voluntarily.

(d) Effect of Termination. Notwithstanding any termination or expiration of this
Agreement, the rights and obligations under this Agreement, which by their
nature should survive, will remain in effect after the termination or expiration
of this Agreement.

(e) Section 409A. This Agreement is intended to comply with the provisions of
Section 409A and the Agreement shall, to the extent practicable, be construed in
accordance therewith. Terms defined in the Agreement shall have the meanings
given such terms under Section 409A if and to the extent required in order to
comply with Section 409A. Notwithstanding the foregoing, to the extent that the
Agreement or any payment or benefit hereunder shall be deemed not to comply with
Section 409A, then neither Blackboard, the Board of Directors nor its or their
designees or agents shall be liable to you or any other person for any actions,
decisions or determinations made in good faith.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of Blackboard by its authorized officer, as of the day and year set forth under
their signatures below.

Blackboard Inc.

           
Michael Chasen  
By:      
Matthew Small, Chief Business Officer
Date:         
Date:      

